Exhibit 10.5

 

ABBOTT LABORATORIES

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (the “Agreement”), made on «DateAwded» (the
“Grant Date”), between Abbott Laboratories, an Illinois corporation (the
“Company”), and «Name» (the “Employee”), provides for the grant by the Company
to the Employee of a Restricted Stock Award (the “Award”) under the Company’s
1996 Incentive Stock Program (the “Program”).  This Agreement incorporates and
is subject to the provisions of the Program.  To the extent not defined herein,
capitalized terms shall have the same meaning as in the Program, and in the
event of any inconsistency between the provisions of this Agreement and the
provisions of the Program, the Program shall control.

 

The terms and conditions of the Award are as follows:

 

1.                    Grant of Shares.  Pursuant to action of the Compensation
Committee of the Board of Directors of the Company, and in consideration of
valuable services heretofore rendered and to be rendered by the Employee to the
Company and of the agreements hereinafter set forth, the Company has granted to
the Employee «NoShares12345» Shares.  The Shares shall be issued from the
Company’s available treasury shares.  The Employee shall have all the rights of
a shareholder with respect to the Shares, including the right to vote and to
receive all dividends or other distributions paid or made with respect to the
Shares.  However, the Shares (and any securities of the Company which may be
issued with the respect to the Shares by virtue of any stock split, combination,
stock dividend or recapitalization, which securities shall be deemed to be
“Shares” hereunder) shall be subject to all the restrictions hereinafter set
forth.

 

2.                    Restriction.  Until the restriction imposed by this
Section 2 (the “Restriction”) has lapsed pursuant to Section 3, 4 or 5 below,
the Shares shall not be sold, exchanged, assigned, transferred, pledged or
otherwise disposed of, and shall be subject to forfeiture as set forth in
Section 6 below.

 

3.                    Lapse of Restriction by Passage of Time.  During
employment, the Restriction on one-third of the total number of Shares will
lapse and have no further force on the first anniversary of the Grant Date; the
Restriction on an additional one-third of the total number of Shares will lapse
and have no further force on the second anniversary of the Grant Date; and the
Restriction on the remaining Shares will lapse and have no further force on the
third anniversary of the Grant Date.

 

4.                    Lapse of Restriction Due to Retirement.  Upon the
Employee’s termination of employment with the Company and its Subsidiaries due
to retirement (as such term is defined by administrative rules in effect on the
date hereof) prior to the third anniversary of the Grant Date, the Restriction
shall lapse and have no further force and effect in accordance with Section 3 of
the Agreement as if the Employee had remained employed through the third
anniversary of the Grant Date.

 

5.                    Lapse of Restriction Due to Death or Disability.  The
Restriction shall lapse and have no further force or effect upon the date of the
Employee’s death or

 

1

--------------------------------------------------------------------------------


 

disability.  For purposes of this Agreement, the term “disability” shall mean
the Employee’s disability as defined in subsection 4.1(a) of the Abbott
Laboratories Extended Disability Plan for twelve consecutive months.  Once the
Employee has been disabled as defined in this Section for twelve consecutive
months, the disability shall be deemed to have occurred on the first day of such
twelve-month period.

 

6.                    Forfeiture of Shares.  In the event of termination of the
Employee’s employment with the Company and its Subsidiaries, other than under
the circumstances described in Sections 4 or 5 above, including without
limitation due to the Employee’s voluntary resignation (other than due to
retirement) or involuntary discharge for cause, any shares with respect to which
the Restriction has not lapsed as of the date of termination, shall be forfeited
as of the date of termination, without consideration to the Employee or the
Employee’s executor, administrator, personal representative or heirs
(“Representative”), provided, however, that in the event that the Employee is
involuntarily discharged by the Company and its Subsidiaries other than for
cause, the Company shall have the authority (but not the obligation) to act, in
its sole discretion, to accelerate the lapse of the Restriction set forth in
Section 3 above in whole or in part and to cause some or all of the Shares that
have not previously been paid out on a Delivery Date set forth in Section 3
above to be settled in the form of Shares on the date of such involuntary
discharge.

 

7.                    Withholding Taxes.  The Employee may satisfy any federal,
state, local or foreign taxes arising from delivery of the Shares pursuant to
Section 3, 4 or 5 above by (i) tendering a cash payment, (ii) having the Company
withhold Shares from the Shares to be delivered to satisfy the minimum
applicable withholding tax, (iii) tendering Shares received in connection with
the Award back to the Company, or (iv) delivering other previously acquired
Shares having a Fair Market Value approximately equal to the amount to be
withheld.  The Company shall have the right and is hereby authorized to withhold
from the Shares deliverable to the Employee pursuant to Section 3, 4 or 5 above
or from any other compensation or other amount owing to the Employee such amount
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.  If the Company withholds from the
Shares for tax purposes, the Employee is deemed to have been issued the full
number of Shares underlying the Award, notwithstanding that a number of the
Shares are held back solely for the purpose of satisfying any such taxes,
requirements and withholding obligations.

 

8.                    No Right to Continued Employment.  Neither the Program nor
this Agreement shall confer upon the Employee the right to continue in the
employ or service of the Company or any Subsidiary, to be entitled to any
remuneration or benefits not set forth in the Program or this Agreement or other
agreement, or to interfere with or limit in any way the right of the Company or
any such Subsidiary to terminate the Employee’s employment or service or to
exercise any of the other rights of the Company or its Subsidiaries under the
Agreement.

 

2

--------------------------------------------------------------------------------


 

9.                    Data Privacy.  This grant of Shares shall be interpreted
to effect the original intent of the Company as closely as possible to the
fullest extent permitted by applicable law (including, without limitation, any
laws governing data privacy).  If any condition or provision of this grant is
invalid, illegal, or incapable of being enforced under any applicable law or
regulation governing data privacy, including the privacy laws and regulations of
the European Economic Area, all other conditions and provisions of the Shares
shall nevertheless remain in full force and effect.  By accepting this grant,
the Employee voluntarily and unambiguously acknowledges and consents to the
collection, use, processing and transfer of Personal Data (defined below) as
described in this paragraph, in electronic or other form.  The Employee is not
obliged to consent to such collection, use, processing and transfer of Personal
Data.  However, failure to provide the consent may affect the Employee’s ability
to participate in the Program.  The Employee understands that the Company and
its Subsidiaries hold certain personal information about the Employee,
including, but not limited to, the Employee’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, the number of Shares (if any) owned by
the Employee, whether the Employee is a member of the Board of Directors of the
Company or of any of its Subsidiaries, details of all stock options or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Employee’s favor for the purpose of managing and
administering the Program or this grant (collectively “Personal Data”).  The
Employee understands that the Company and its Subsidiaries will transfer
Personal Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Program,
and the Company and/or any of its Subsidiaries may each further transfer
Personal Data to any third parties assisting the Company in the implementation,
administration and management of the Program, including UBS or such other stock
plan service provider as may be selected by the Company in the future.  These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States and the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Employee’s country.  The Employee understands that the Employee may request a
list with the names and addresses of any potential recipients of the Personal
Data by contacting the local human resources representatives.  The Employee
hereby authorizes the Company and its Subsidiaries to receive, possess, use,
retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing the Employee’s
participation in the Program, including any transfer of such Personal Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Employee’s behalf to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired pursuant to the
Program.  The Employee understands that Personal Data will be held only as long
as is necessary to implement, administer and manage the Employee’s participation
in the Program.  The Employee may, at any time, review Personal Data, request
additional information about the storage and processing of Personal Data, and
require

 

3

--------------------------------------------------------------------------------


 

any necessary amendments to it.  The Employee may, at any time, withdraw the
consents herein, in any case without cost, in writing by contacting the Company;
however, withdrawing the Employee’s consent may affect the Employee’s ability to
participate in the Program.

 

10.     Discharge for Cause.  The term discharge “for cause” shall mean
termination of the Employee’s employment with the Company and its Subsidiaries
for (A) the Employee’s failure to substantially perform the duties of the
Employee’s employment (other than any such failure resulting from the Employee’s
disability); (B) material breach by the Employee of the terms and conditions of
the Employee’s employment; (C) material breach by the Employee of business
ethics; (D) an act of fraud, embezzlement or theft committed by the Employee in
connection with the Employee’s duties or in the course of the Employee’s
employment; or (E) wrongful disclosure by the Employee of secret processes or
confidential information of the Company or its Subsidiaries.

 

11.     Voting Rights; Payment of Dividends.  While the Restriction is in
effect, the Employee shall be entitled to vote the Shares granted hereunder and
shall be entitled to receive dividends paid on Shares to the same extent and on
the same date paid to the Company’s shareholders.

 

12.     Compliance with Applicable Laws and Regulations.  Notwithstanding any
other provision of the Program or this Agreement to the contrary, the Company
shall not be required to issue or deliver any Shares pursuant to Section 3 or 4
above pending compliance with all applicable federal and state securities and
other laws (including any registration requirements or tax withholding
requirements) and compliance with the rules and practices of any stock exchange
upon which the Company’s Shares are listed.

 

13.     Section 409A.  To the extent applicable, it is intended that
this Agreement comply with, or be exempt from, the provisions of Code
Section 409A.  The Agreement will be administered and interpreted in a manner
consistent with this intent, and any provision that would cause the Agreement to
fail to satisfy Code Section 409A will have no force and effect until amended to
comply therewith (which amendment may be retroactive to the extent permitted by
Code Section 409A).  Notwithstanding anything contained herein to the contrary,
for all purposes of this Agreement, the Employee shall not be deemed to have had
a termination of service unless the Employee has incurred a separation from
service as defined in Treasury Regulation §1.409A-1(h) and, to the extent
required to avoid accelerated taxation and/or tax penalties under Code
Section 409A and applicable guidance issued thereunder, amounts that would
otherwise be payable pursuant to the Agreement during the six-month period
immediately following the Employee’s termination of service
(including retirement) shall instead be paid on the first business day after the
date that is six months following the Employee’s termination of service (or upon
the Employee’s death, if earlier).  For purposes of this Agreement, “disability”
shall mean, as of a particular date, the Employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than

 

4

--------------------------------------------------------------------------------


 

twelve months, eligible to receive income replacement benefits under the terms
of the Abbott Laboratories Extended Disability Plan (“EDP”) or, for an Employee
whose employer does not participate in the EDP, such similar accident and health
plan, providing income replacement benefits, in which the Employee’s employer
participates, for a period of at least six months.

 

14.     Succession.  This Agreement shall be binding upon and operate for the
benefit of the Company and its successors and assigns, and the Employee and the
Employee’s Representative.

 

15.     Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of the Agreement shall be
severable and enforceable to the extent permitted by law.  To the extent a court
or tribunal of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, in whole or in part, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

16.     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without giving effect to the
conflict of laws principles thereof.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

 

 

 

ABBOTT LABORATORIES

 

 

 

 

 

 

By

[g55941koi001.gif]

 

 

 

 

 

 

 

Miles D. White

 

 

 

Chairman and Chief Executive Officer

 

5

--------------------------------------------------------------------------------